Mr. Justice Lawrence delivered the opinion of the Court: The verdict in this case it is admitted was for too large a sum. A remittitur was entered, but judgment was nevertheless rendered for the full amount. If this were the only error, perhaps we might render the judgment here for the true amount; but there is another ground on which a new trial must be granted. It was important to the defendant to show on the trial how much flour the plaintiff had received from his mill. The defendant proved by his miller an arrangement between the parties, by which the plaintiff, who was sending flour barrels to the mill, was to send for the flour as he wanted it, and the witness was to let his men have it. The defendant then proposed to prove how much flour had been delivered to the men, but the plaintiff objected, unless it was shown the men had orders from him for the flour. The court sustained the objection. The proof should have been admitted, and the jury, under the instructions of the court, should have been allowed to pass upon the question whether the flour furnished plaintiff’s men was procured by them with the consent of the plaintiff, under the arrangement made between the parties. It was proven that the flour was delivered, and delivered to plaintiff’s men, and if they had been authorized by him to get it, he would be chargeable. It was not necessary to have a written order. If he verbally authorized them, or if, after the flour was procured, he sanctioned it, or if he had given the defendant a general authority to let his men have flour, it was sufficient. These were all matters for the jury. The court should have permitted the defendant to prove how much flour was in fact delivered, and then have left it to the jury, under instructions, to say whether it was delivered in such a manner as to make the plaintiff liable. Judgment reversed.